Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Status
Claims 1-20 are pending.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
Specification dated on 6/6/2021 in paragraph [0006]: Figs. [[4-9]]3-9 are cross-sectional views of a semiconductor device at various stages of its fabrication process, according to some embodiments.
Authorization for the following examiner’s amendment was given in an interview with Applicant’s Attorney Christian A. Camarce, Reg. 65,021 on 8/22/2022.
The application has been amended as follows: 
Claim 4. (Currently Amended) The method of claim 1, 
wherein the second concentration is between about 5 x 1020 / cm3 and about 6 x 1021 / cm3, and wherein precipitating the second dopant comprises forming a silicide layer in the second epitaxial layer. 
Claim 12. (Currently Amended) The method of claim 8, 
wherein the second concentration is between about 5 x 1020 / cm3 and about 6 x 1021 / cm3, and wherein precipitating the second dopant comprises forming a silicide layer in the second epitaxial layer.
Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. The statement is not intended to necessarily state all the reasons for allowance or all the details why claims are allowed and should not be written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Regarding claim 1, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding a method in their entirety (the individual limitations may be found just not in combination with proper motivation). The most relevant prior art references (US 2015/0206946 A1 to Chen in combination of US 10,483,396 B1 to Chin) substantially teach some of following limitations:
Chen discloses a method, comprising: 
providing a substrate (10 in Fig. 2/5); 
forming a first epitaxial layer (52 in Fig. 3, epitaxial deposition 91) over the substrate, wherein forming the first epitaxial layer (52) comprises doping the first epitaxial layer with a first dopant (p-type or n-type dopants described in [0021]) having a first concentration; 


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

		Chen’s Fig. 5, annotated. 
forming a second epitaxial layer (54 in Fig. 4, epitaxial deposition 92) over the first epitaxial layer (52), wherein forming the second epitaxial layer (54) comprises doping the second epitaxial layer with a second dopant having a second concentration greater than the first concentration (dopant concentration in epitaxial deposition 92 for 54 are greater than those of epitaxial deposition 91 for 52 described in [0022]); … 
However, Chen in combination of Chin does not teach the limitations of “precipitating the second dopant to form a cluster of the second dopant in the second epitaxial layer” as recited in claim 1. Therefore, the claim 1 is allowed. 
Regarding claims 2-7, they are allowed due to their dependencies of claim 1.
Regarding claim 8, similar to claim 1, the claim 8 includes allowed limitation of “precipitating the second dopant to form a cluster of the second dopant in the second epitaxial layer”. Therefore, it is allowed. 
Regarding claims 9-15, they are allowed due to their dependencies of claim 8.
	Regarding claim 16, it is a product made by the allowed process, it includes allowed limitation of “wherein the epitaxial region embeds a plurality of clusters of dopants”. Therefore, the claim 16 is allowed. 
Regarding claims 17-20, they are allowed due to their dependencies of claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARUN LU whose telephone number is (571)270-0164. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARUN LU/Primary Examiner, Art Unit 2898